[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RESPONSE TO MOTION FOR ARTICULATION
The trial court has reviewed plaintiff's motion for articulation dated December 7, 1997 questioning why the court did not award attorney's fees to plaintiff when defendant was found in contempt of court.
First, a decision to award counsel fees is a matter within the trial court's discretion. Diamond v. Diamond,32 Conn. App. 733, 743-744 (1993).
Second, Conn. Gen. Stat. Section 46b-87 authorizes an award of attorney's fees to the petitioner only if the respondent, in this case the defendant, is found in contempt. The trial court found defendant in contempt as to one issue and not in contempt as to the other issues.
Third, plaintiff did not present any documentation or other evidence which would justify or substantiate her claim for attorney's fees. Diamond v. Diamond, supra.
Finally, as to the question "what is meant by 'distort the structure of these court orders'" the trial court, considered the effect of its other financial orders in awarding counsel fees. Based upon the evidence presented at the hearing and the prior court orders, the trial court determined that a further award of counsel fees to plaintiff would substantially undermine the structure of the prior financial orders. Draper v. Draper, 40 Conn. App. 570, 577
(1996); Eslami v. Eslami, 218 Conn. 801, 818 (1991); Turgeon v. Turgeon, 190 Conn. 269, 280-282 (1983).
Swienton, J.